DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, drawings, and specification, filed on March 2, 2021, are acknowledged. Amendments are entered.
	
Response to Arguments/Remarks
Applicant's response filed on March 2, 2021 is acknowledged and is answered as follows. 
Applicant’s remarks, see pp. 13 and 14, with respect to drawings objections have been fully considered and are persuasive.  Therefore, the drawing objections have been rendered moot. The examiner appreciates applicant's awareness of the typo error and to resolve the drawing objections accurately.
Applicant’s remarks, see pg. 14, with respect to claim rejections have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 

	Allowable Subject Matter
Claims 1 - 5 and 8 - 18 are allowed.
Pursuant to M.P.E.P. § 1302.14(I) and 37 C.F.R. § 1.104(e), the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 C.F.R. § 1.111(b) and (c), and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818